DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-7 and the indication of allowable subject matter of claims 14, 15, 17, and 20 (the subject matter of original claim 16 now incorporated in claim 14) is withdrawn in view of the newly discovered reference(s) to Paz de Araujo et al. (US 2017/0213960).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Paz de Araujo et al. (US 2017/0213960).
With regard to claim 1, Paz de Araujo teaches, in Fig 6A-6C and 10C, a method of forming a nickel-containing film, the method comprising: simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into a semiconductor processing chamber (Figure 6B, [0083]); forming a first layer of a nickel-and-oxygen-containing film overlying a substrate housed within the semiconductor processing chamber (Deposition-1); halting the simultaneous flow; flowing a first precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber (Figure 6A, 610); flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber (Figure 6A, 640), wherein the second precursor is different from the first precursor; and forming a second layer of the nickel-and-oxygen-containing film overlying the first layer of the nickel-and-oxygen-containing film (Figure 6A, 640, Deposition-2).
With regard to claim 2, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the first precursor: halting flow of the first precursor, and purging the semiconductor processing chamber prior to flowing the second precursor ([0082]).
With regard to claim 3, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the second precursor: halting flow of the second precursor, purging the semiconductor processing chamber, and repeating flowing the first precursor and flowing the second precursor in at least one additional cycle (see Figure 9A-9D).
With regard to claim 4, Paz de Araujo teaches, in Fig 6A-6C, that the method is performed while maintaining vacuum conditions throughout each operation of the method ([0091], ([0101]), ([0114]), ([0119]).
With regard to claim 5, Paz de Araujo teaches, in Fig 6A-6C, that a pressure is maintained below or about 50 Torr during each operation of the method ([0091], ([0101]), ([0114]), ([0119]).
With regard to claim 6, Paz de Araujo teaches, in Fig 6A-6C, that forming the first layer of the nickel-and-oxygen-containing film and forming the second layer of the nickel-and-oxygen-containing film are each performed at a substrate temperature above or about 200ºC ([0063]).
With regard to claim 7, Paz de Araujo teaches, in Fig 6A-6C, that the second layer of the nickel-and-oxygen-containing film is characterized by a carbon content between about 1 atomic% and about 20 atomic% ([0088]).
With regard to claim 14, Paz de Araujo teaches, in Fig 6A-6C and 10C, a method of forming a nickel-containing film, the method comprising: forming a first layer of an oxygen-containing film overlying a metal-material housed within a semiconductor processing chamber (Deposition-1); performing a densification of the first layer subsequent forming the first layer, wherein the densification comprises one or more of a thermal anneal or a plasma treatment (Anneal-1); flowing a first precursor selected from a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber; flowing a second precursor selected from the nickel-containing precursor and the oxygen-containing precursor into the semiconductor processing chamber, wherein the second precursor is different from the first precursor (Fig 6A); and forming a second layer comprising a nickel-and-oxygen-containing film overlying the first layer of the nickel and oxygen containing oxygen-containing film (Deposition-2).
With regard to claim 15, Paz de Araujo teaches, in Fig 6A-6C, that the first layer comprises nickel, and wherein the method further comprises simultaneously flowing a nickel-containing precursor and an oxygen-containing precursor into the semiconductor processing chamber to produce the first layer (Fig 6B).
With regard to claim 17, Paz de Araujo teaches, in Fig 6A-6C, subsequent flowing the first precursor (610): halting a flow of the first precursor, purging the semiconductor processing chamber (620) prior to flowing the second precursor (630), halting a flow of the second precursor (640), purging the semiconductor processing chamber, and repeating flowing the first precursor and flowing the second precursor in at least one additional cycle (650).
With regard to claim 18, Paz de Araujo teaches, in Fig 6A-6C, that the first layer and the second layer are characterized by a thickness less than or about 500 nm ([0064]).
With regard to claim 19, Paz de Araujo teaches, in Fig 6A-6C, that the second layer comprising the nickel-and-oxygen-containing film is characterized by a carbon content between about 1 atomic% and about 20 atomic% ([0088]).
With regard to claim 20, Paz de Araujo teaches, in Fig 6A-6C, that forming the first layer of the oxygen-containing film and forming the second layer comprising the nickel-and-oxygen-containing film are each performed at a substrate temperature greater than or about 300ºC, and at a chamber pressure greater than or about 0.5 Torr ([0063], [0091], ([0101]), ([0114]), ([0119]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829